UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7316


UNITED STATES OF AMERICA,

                      Plaintiff - Appellee,

          v.

COLLIER DOUGLAS SESSOMS,

                      Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington.    W. Earl Britt,
Senior District Judge. (7:06-cr-00063-BR-1)


Submitted:   November 13, 2012            Decided: November 15, 2012


Before NIEMEYER, GREGORY, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Collier Douglas Sessoms, Appellant Pro Se.              Jennifer P.
May-Parker, Assistant United States Attorney,        Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Collier Douglas Sessoms, a federal prisoner, appeals

the district court’s order dismissing his self-styled “Motion

for [a] Writ of Coram Nobis,” which the court construed as a

petition for a writ of audita querela brought under 28 U.S.C.

§ 1651(a) (2006). *   Finding no reversible error, we affirm.

           A writ of error coram nobis may be used to vacate a

conviction    where   there   is   a   fundamental   error     resulting    in

conviction, and no other means of relief is available.                  United

States v. Morgan, 346 U.S. 502, 509-11 (1954); United States v.

Akinsade, 686 F.3d 248, 252 (4th Cir. 2012).                  The remedy is

limited, however,     to   those   petitioners    who   are   no   longer   in

custody   pursuant    to   their   convictions.      Carlisle      v.   United

States, 517 U.S. 416, 428-29 (1996); Akinsade, 686 F.3d at 252.




     *
       “Writs of audita querela and coram nobis are similar, but
not identical.”   United States v. Torres, 282 F.3d 1241, 1245
n.6 (10th Cir. 2002) (internal quotation marks omitted).
“Usually, a writ of coram nobis is used to attack a judgment
that was infirm at the time it issued, for reasons that later
came to light.”    Id. (internal quotation marks and alteration
omitted).   A writ of audita querela, by contrast, “is used to
challenge a judgment that was correct at the time rendered but
which is rendered infirm by matters which arise after its
rendition.”   Id. (internal quotation marks omitted).   Sessoms’
petition,   which   challenges  his  convictions   and  sentence
following his guilty plea to transmission of child pornography
and transportation of obscene matters over the Internet, appears
to seek relief in the form of writs of error coram nobis and
audita querela.



                                       2
              Further, a writ of audita querela is not available to

a petitioner when other avenues of relief are available, such as

a   motion     to     vacate       under    28    U.S.C.A.         § 2255   (West      Supp.

2012).     Torres, 282 F.3d at 1245; United States v. Johnson, 962

F.2d   579,    582       (7th    Cir.    1992).        That   a    petitioner     may    not

proceed under § 2255 unless he obtains authorization from this

court does not alter this conclusion.                     See Carrington v. United

States,    503      F.3d    888,    890    (9th   Cir.    2007)      (“[T]he     statutory

limits on second or successive habeas petitions do not create a

‘gap’ in the post-conviction landscape that can be filled with

the common law writs.”).

              Sessoms       is     currently      in    custody      pursuant     to     his

convictions, and he previously challenged his convictions and

sentence      in     a     § 2255       motion.        Although      Sessoms’       present

challenges were not raised in his § 2255 motion, he has not

sought    authorization           from     this   court       to    file    a   second   or

successive § 2255 motion.                  As Sessoms fails to establish the

grounds needed to obtain relief under either writ, we affirm the

district court’s judgment.                 We deny Sessoms’ motion to extend

the filing time for new evidence and dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                                  AFFIRMED

                                              3